By the Court.

McDonald, J.
delivering the opinion.
[1.] There was no process to the declaration in the original case in Lincoln County, in which a judgment was rendered for seventy-nine dollars. There was no waiver of process by the defendant. The whole proceedings, in this case, are void for the want of process under the Judiciary Act of 1T99, and it is not aided by the Act of 1840. Little vs. Ingram et al. (16 Ga. R. 194.) The Court, therefore, erred in admitting in evidence the exemplification of that judgment.
There was a waiver of copy and process in the other case, and the exemplification of that judgment was properly admitted. (Ibid.)
[2.] The objection to the exemplifications, on the ground that they showed the issuance of executions on the judgments, and did not show that the executions were dormant, was rightfully over-ruled by the Court.
Writs of ji. fa. were issued in November, 1840. It was no objection to the admissibility in evidence of the record of the *228judgments, that it did not show that the executions were dormant. It did not show that they had been returned. If the judgments had been satisfied, or were still vital and effective, it was a matter of defence.
The judgment of the Court below must be reversed, and a new trial is ordered, unless the plaintiff shall remit the amount of the judgment, principal, interest and costs, the exemplification of which was improperly admitted in evidence; and it is adjudged that the defendant in error pay the costs of prosecuting the case in this Court.